EXHIBIT 10.1 Confidential Treatment Requested by Celanese Corporation. Confidential portions of this document have been redacted and filed separately with the Securities and Exchange Commission. EXECUTION VERSION CREDIT AGREEMENT Dated as of April 2, 2007 among CELANESE HOLDINGS LLC, CELANESE US HOLDINGS LLC and THE OTHER SUBSIDIARY BORROWERS, THE LENDERS PARTY HERETO, DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and Collateral Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Book Runners, MERRILL LYNCH CAPITAL CORPORATION, as Syndication Agent, and ABN AMRO BANK N.V., BANK OF AMERICA, N.A., CITIBANK NA, and JP MORGAN CHASE BANK NA, as Co-Documentation Agents TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms 2 SECTION 1.02 Terms Generally 52 SECTION 1.03 Exchange Rates 53 SECTION 1.04 Effectuation of Transaction 53 SECTION 1.05 Additional Alternative Currencies 53 ARTICLE II THE CREDITS SECTION 2.01 Commitments 54 SECTION 2.02(A) Loans and Borrowings 55 SECTION 2.02(B) Credit-Linked Deposit 56 SECTION 2.03 Requests for Borrowings 58 SECTION 2.04 Swingline Loans 59 SECTION 2.05 Letters of Credit 61 SECTION 2.06 Funding of Borrowings 68 SECTION 2.07 Interest Elections 69 SECTION 2.08 Termination and Reduction of Commitments 70 SECTION 2.09 Repayment of Loans; Evidence of Debt, etc. 71 SECTION 2.10 Repayment of Term Loans 73 SECTION 2.11 Prepayments, etc. 74 SECTION 2.12 Fees 75 SECTION 2.13 Interest 76 SECTION 2.14 Alternate Rate of Interest 77 SECTION 2.15 Increased Costs 78 SECTION 2.16 Break Funding Payments 79 SECTION 2.17 Taxes 80 SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 81 SECTION 2.19 Mitigation Obligations; Replacement of Lenders 83 SECTION 2.20 Revolving Borrowers 84 SECTION 2.21 Additional Reserve Costs 85 SECTION 2.22 Illegality 85 SECTION 2.23 New Commitments 86 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01 Organization; Powers 88 SECTION 3.02 Authorization 89 SECTION 3.03 Enforceability 89 SECTION 3.04 Governmental Approvals 89 SECTION 3.05 Financial Statements 90 SECTION 3.06 No Material Adverse Effect 90 SECTION 3.07 Title to Properties; Possession Under Leases 91 SECTION 3.08 Subsidiaries 91 SECTION 3.09 Litigation; Compliance with Laws 92 SECTION 3.10 Federal Reserve Regulations 92 SECTION 3.11 Investment Company Act 92 SECTION 3.12 Use of Proceeds 92 SECTION 3.13 Tax Returns 92 SECTION 3.14 No Material Misstatements 93 SECTION 3.15 Employee Benefit Plans 93 SECTION 3.16 Environmental Matters 94 SECTION 3.17 Security Documents 95 SECTION 3.18 Location of Real Property and Leased Premises 96 SECTION 3.19 Solvency 96 SECTION 3.20 Labor Matters 97 SECTION 3.21 Insurance 97 ARTICLE IV CONDITIONS OF LENDING SECTION 4.01 All Credit Events 97 SECTION 4.02 First Credit Event 98 SECTION 4.03 Credit Events Relating to Revolving Borrowers 100 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01 Existence; Businesses and Properties 101 SECTION 5.02 Insurance 102 SECTION 5.03 Taxes 103 SECTION 5.04 Financial Statements, Reports, etc. 103 SECTION 5.05 Litigation and Other Notices 106 SECTION 5.06 Compliance with Laws 106 SECTION 5.07 Maintaining Records; Access to Properties and Inspections 107 SECTION 5.08 Use of Proceeds 107 SECTION 5.09 Compliance with Environmental Laws 107 SECTION 5.10 Further Assurances; Additional Mortgages 107 SECTION 5.11 Fiscal Year; Accounting 109 SECTION 5.12 Interest Rate Protection Agreements 109 SECTION 5.13 Post-Closing Matters 109 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01 Indebtedness 110 SECTION 6.02 Liens 113 SECTION 6.03 Sale and Lease-Back Transactions 116 SECTION 6.04 Investments, Loans and Advances 117 SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 119 SECTION 6.06 Dividends and Distributions 122 SECTION 6.07 Transactions with Affiliates 124 SECTION 6.08 Business of Holdings and the Subsidiaries 125 SECTION 6.09 Limitation on Modifications and Prepayments 125 SECTION 6.10 First Lien Senior Secured Leverage Ratio 127 SECTION 6.11 Swap Agreements 127 SECTION 6.12 No Other “Designated Senior Indebtedness 127 SECTION 6.13 Limitation on the Lenders’ Control over Certain Foreign Entities 127 ARTICLE VII EVENTS OF DEFAULT SECTION 7.01 Events of Default 128 SECTION 7.02 Holdings’ Right to Cure 132 ARTICLE VIII THE AGENTS SECTION 8.01 Appointment 133 SECTION 8.02 Nature of Duties 134 SECTION 8.03 Resignation by the Agents 135 SECTION 8.04 The Administrative Agent in Its Individual Capacity 135 SECTION 8.05 Indemnification 135 SECTION 8.06 Lack of Reliance on Agents 136 SECTION 8.07 Designation of Affiliates for Loans Denominated in Euros 136 SECTION 8.08 No Other Duties, Etc 136 ARTICLE IX MISCELLANEOUS SECTION 9.01 Notices 136 SECTION 9.02 Survival of Agreement 137 SECTION 9.03 Binding Effect 137 SECTION 9.04 Successors and Assigns 138 SECTION 9.05 Expenses; Indemnity 141 SECTION 9.06 Right of Set-off 143 SECTION 9.07 Applicable Law 143 SECTION 9.08 Waivers; Amendment 143 SECTION 9.09 Interest Rate Limitation 143 SECTION 9.10 Entire Agreement 146 SECTION 9.11 WAIVER OF JURY TRIAL 146 SECTION 9.12 Severability 146 SECTION 9.13 Counterparts 147 SECTION 9.14 Headings 147 SECTION 9.15 Jurisdiction; Consent to Service of Process 147 SECTION 9.16 Confidentiality 148 SECTION 9.17 Conversion of Currencies 148 SECTION 9.18 Release of Liens and Guarantees 148 SECTION 9.19 Parallel Debt 149 ARTICLE X COLLECTION ALLOCATION MECHANISM SECTION 10.01 Implementation of CAM 149 SECTION 10.02 Letters of Credit 151 SECTION 10.03 USA PATRIOT Act 152 Exhibits and Schedules Exhibit AForm of Assignment and Acceptance Exhibit B-1Form of Borrowing Request Exhibit B-2Form of Request To Issue Exhibit CForm of Swingline Borrowing Request Exhibit D[Reserved] Exhibit EForm of Real Property Officers’ Certificate Exhibit FForm of Subordinated Intercompany Debt Exhibit G-1Form of Revolving Borrower Agreement Exhibit G-2Form of Revolving Borrower Termination Exhibit HReserve Costs for Mandatory Costs Rate Exhibit IForm of Solvency Certificate Exhibit JForm of U.S. Collateral Agreement Schedule 1.01(a)Collateral and Guarantee Requirements Schedule 1.01(b)Designated Asset Sales Schedule 1.01(c)Existing Excluded Subsidiaries Schedule 2.01Commitments Schedule 2.04Swingline Commitments Schedule 2.05(a)Letters of Credit Schedule 3.01Organization Schedule 3.04Governmental Approvals Schedule 3.08(a)Subsidiaries Schedule 3.08(b)Subscriptions Schedule 3.09Litigation Schedule 3.13Taxes Schedule 3.16Environmental Schedule 3.20Labor Matters Schedule 3.21Insurance Schedule 4.02(b)Local/Foreign Counsel Opinion Schedule 5.13Post-Closing Matters Schedule 6.01(a)Indebtedness (other than under Letters of Credit) Schedule 6.01(b)Indebtedness under Letters of Credit Schedule 6.02(a)Liens Schedule 6.04(j)Existing Investment Commitments Schedule 6.04(u)Subsidiaries to be transferred under Finco Schedule 6.07Transactions with Affiliates CREDIT AGREEMENT dated as of April 2, 2007 (this “Agreement”), among CELANESE HOLDINGS LLC, a Delaware limited liability company (“Holdings”), CELANESE US HOLDINGS LLC, a Delaware limited liability company (the “Company”), CELANESE AMERICAS CORPORATION, a Delaware corporation (“CAC”), certain other subsidiaries of the Company from time to time party hereto as a borrower, the LENDERS party hereto from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as administrative agent (in such capacity, the “Administrative
